 
 
IV 
111th CONGRESS
1st Session
H. RES. 756 
IN THE HOUSE OF REPRESENTATIVES 
 
September 17, 2009 
Mr. Ruppersberger (for himself and Mr. Souder) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Supporting the goals and ideals of Red Ribbon Week. 
 
 
Whereas the Red Ribbon Campaign was established to commemorate the service of Enrique Kiki Camarena, an 11-year special agent of the Drug Enforcement Administration who was murdered in the line of duty in 1985 while engaged in the battle against illicit drugs; 
Whereas the Red Ribbon Campaign has been sponsored by the National Family Partnership and nationally recognized since 1988 to preserve Special Agent Camarena’s memory and further the cause for which he gave his life, and is now the oldest and largest drug prevention program in the Nation, reaching millions of young people each year during Red Ribbon Week; 
Whereas the Drug Enforcement Administration, committed throughout its 35 years to aggressively targeting organizations involved in the growing, manufacturing, and distribution of controlled substances, has been a steadfast partner in commemorating Red Ribbon Week; 
Whereas the governors and attorneys general of the States, the National Family Partnership, Parent Teacher Associations, Boys and Girls Clubs of America, the Drug Enforcement Administration, and more than 100 other organizations throughout the United States annually celebrate Red Ribbon Week during the period of October 23 through October 31; 
Whereas the objective of Red Ribbon Week is to promote the creation of drug-free communities through drug prevention efforts, education, parental involvement, and community-wide support; 
Whereas drug abuse is one of the major challenges that the Nation faces in securing a safe and healthy future for families in the United States; 
Whereas drug abuse and alcohol abuse contribute to domestic violence and sexual assault and place the lives of children at risk; 
Whereas, although public awareness of illicit drug use is increasing, emerging drug threats and growing epidemics demand attention, with particular focus on the abuse of methamphetamines, inhalants, and prescription medications, the second-most-abused drug by young people in the United States; 
Whereas, between 1996 and 2006, the percentages of admissions to substance abuse treatment programs as a result of the abuse of methamphetamines, prescription medications, and marijuana each significantly rose; 
Whereas drug dealers specifically target children by marketing illicit drugs that mimic the appearance and names of well-known brand-name candies and foods; and 
Whereas parents, youth, schools, businesses, law enforcement agencies, religious institutions, service organizations, senior citizens, medical and military personnel, sports teams, and individuals throughout the United States will demonstrate their commitment to healthy, productive, and drug-free lifestyles by wearing and displaying red ribbons during this week-long celebration: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of Red Ribbon Week; 
(2)encourages children and teens to choose to live drug-free lives; and 
(3)encourages the people of the United States to promote the creation of drug-free communities and to participate in drug prevention activities to show support for healthy, productive, and drug-free lifestyles. 
 
